Name: Commission Regulation (EEC) No 2312/80 of 3 September 1980 amending for the third time Regulation (EEC) No 2872/79 as regards the closing date for the lodging of applications for approval of delivery contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9. 80 Official Journal of the European Communities No L 233/21 COMMISSION REGULATION (EEC) No 2312/80 of 3 September 1980 amending for the third time Regulation (EEC) No 2872/79 as regards the closing date for the lodging of applications for approval of delivery contracts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in order to prevent any discrimination between producers, a closing date for the delivery of wine to distilleries should be set which will precede the date as from which the new conversion rates apply in respect of the wine sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1 990/80 (2), and in particular Article 40 (5) and Article 65 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Commission Regulation (EEC) No 2872/79 of 19 December 1979 fixing an addi ­ tional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine-growing years (3), as last amended by Regulation (EEC) No 11 14/80 (4), fixes the closing dates for the submission of applications for approval and for the approval of delivery contracts ; Article 1 Regulation (EEC) No 2872/79 is hereby amended as follows : 1 . In Article 2 ( 1 ), the date '31 May 1980' is replaced by *30 November 1980'. 2. In Article 2 (2), the date ' 15 June 1980' is replaced by ' 15 December 1980'. 3 . The following paragraph 2a is inserted in Article 2 : '2a. Delivery of the wine covered by the contract must be carried out not later than 15 December 1980.' 4. In Article 2 (3), the date *31 August 1980' is replaced by ' 15 January 1981 '. 5 . In Article 6 ( 1 ), the date ' 15 July 1980' is replaced by '31 January 1981 .' 6. In Article 6 (4), the date ' 15 October 1980' is replaced by '31 March 1981 .' Whereas producers who are subject to the obligations imposed by Commission Regulation (EEC) No 2872/79 must know, prior to the conclusion of delivery contracts, the exact quantities of alcohol to be delivered ; whereas those quantities are communicated by the competent intervention agency ; whereas it has not been possible for the said quantities to be commu ­ nicated in time, on account of the extra administrative tasks associated with the implementation of the above ­ mentioned Regulation and other Regulations recently adopted by the Council and the Commission, all of which have come into effect at the same time ; whereas in these circumstances it has not been possible to submit the applications for approval within the time limit laid down ; whereas an initial extension of the dates for lodging applications for approval of delivery contracts and for notification by intervention agencies of the outcome of the approval procedure has proved too short ; whereas it appears essential therefore to defer the closing date for the lodging of applications for approval and the other dates associated with it in order to enable producers to fulfil their obligations and to enable the measure completely to fulfil its objective ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 May 1980 . ( ») OJ No L 54, 5. 3 . 1979, p. 1 . (*) OJ No L 195, 29 . 7. 1980, p. 6 . (') OJ No L 324, 20. 12. 1979, p. 13. h) OJ No L 116, 7. 5. 1980, p. 5. No L 233/22 Official Journal of the European Communities 4. 9. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1980. For the Commission Finn GUNDELACH v Vice-President